PER CURIAM.
From a decree closing the premises occupied by appellant and enjoining the sale of intoxicating liquor thereon this appeal is taken. It was prosecuted and briefs were written prior to the announcement by this court of the numerous decisions dealing with similar cases and similar questions. We find no question of law presented that calls for separate consideration. The issue of fact was referred to a master, who found for appellee, and his report was confirmed by the court. We have read the- evidence and are-convinced that it supports the finding. The decree is affirmed.